Citation Nr: 0001143	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  99-01 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1966 
to December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").

In this case, the evidence of record includes a VA Form 9 
submitted by the appellant in December 1998 evidencing his 
belief that he is entitled to "compensation" for an 
inability to "produce children."  This statement clearly 
raised a claim for service connection.  This claim is not 
currently before the Board since it has not been adjudicated 
by the RO, and it is not otherwise intertwined with the claim 
on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a 
claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, this issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no medical evidence showing that the appellant 
currently has a chronic low back disorder.

2.  The appellant's service medical records showed no 
complaints of or treatment for a back disorder. 

3.  There is no medical evidence of a nexus, or link, between 
the claimed low back condition and any disease or injury 
during service.

4.  The appellant's claim for service connection is not 
plausible.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for a low back condition and there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In March 1998, the appellant filed a claim for service 
connection for a low back condition.  He indicated that this 
was incurred in 1966.  The appellant's service medical 
records showed no complaints of or treatment for a back 
condition.  During his separation examination, the appellant 
denied ever having any back pain.

The appellant had previously filed a claim for nonservice-
connected pension benefits, and the RO had obtained medical 
records from William Foster, M.D., and Lake Charles Memorial 
Hospital for treatment from 1981 to 1983.  These records 
showed treatment for a herniated nucleus pulposus at L5-S1 
after a work-related injury.  All records indicated that the 
appellant had been in his "usual state of good health" 
prior to the work injury in March 1981.  The appellant denied 
any history of previous injuries. 

A July 1998 rating decision denied this claim.  In his notice 
of disagreement, the appellant stated that he had back 
problems during service.  He stated that he had been treated 
by Dr. Foster "when [he] got out," but there were no 
records for that far back.  He then performed self-treatment.  
In his substantive appeal, he stated that he had undergone a 
spinal tap during service.  He had also injured his back at a 
construction company after service.  


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

There is no evidence showing a current medical diagnosis of 
any chronic back disorder.  On his application for 
compensation, the appellant did not reference any current 
treatment for a low back disorder.  In his notice of 
disagreement and substantive appeal, he did not state that he 
is currently being treated for a low back disorder.  In fact, 
he has raised no complaints concerning his back in any 
documents submitted to the RO.  Rather, he merely referenced 
his alleged inability to have children as a result of a 
spinal tap performed during service.  Therefore, the medical 
evidence does not show a current disability due to a low back 
condition. 

The medical evidence from 1981-1983 did show diagnosis of a 
herniated nucleus pulposus at L5-S1.  Even if the Board 
accepts that evidence as indicative of a current disability, 
this claim is still not well grounded.  The appellant's 
service medical records showed no complaints of or treatment 
for a back condition.  The appellant has not alleged that he 
injured his back during service.  The only allegation he has 
made is that he underwent a spinal tap during service, which 
is not shown by the service medical records.  Therefore, 
there is also no evidence of incurrence of a disease or 
injury during service.

The appellant has also not satisfied the third element of a 
well-grounded claim for service connection.  There is no 
medical evidence of a nexus, or link, between any inservice 
disease or injury and the claimed low back condition.  As 
indicated above, there is no evidence of incurrence of a back 
condition during service.  The post-service medical evidence 
shows no complaints by the appellant of any back problems 
until after the work-related injury in 1981.  At that time, 
he denied having any prior injuries.  The initial diagnosis 
of a back disorder (i.e., herniated nucleus pulposus) was not 
rendered until approximately 14 years after the appellant's 
separation from service, and there is no medical evidence 
showing that the appellant had a chronic back condition prior 
to 1981.  At no time has a medical professional indicated 
that the appellant's back condition in 1981 was in any manner 
related to his military service or that it began during 
service.

The only evidence linking the claimed condition to the 
appellant's period of service consists of his current 
statements.  Even accepting his statements as true, he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, the Board concludes that the appellant's claim for 
service connection for a low back condition is not well 
grounded.  Until he establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him a medical examination at VA 
expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
appellant has not alleged that he is currently receiving 
treatment for the claimed low back condition, nor has he 
alleged that any medical records exist that would contain 
medical opinions associating the claimed low back condition 
with his period of service.  

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claim is plausible, the 
claim for service connection must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78.


ORDER

Entitlement to service connection for a low back condition is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

